DETAILED ACTION
The applicant’s amendment filed January 31, 2022 has been acknowledged. Claims 1-20, as amended, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: As stated in the parent application 14/161,513 now patent US 9,710,809 B2, the art of record fails to explicitly teach the combination of elements as currently claimed. Specifically that the “first capability request includes a unique identifier associated with the device and a first timestamp associated with a prior capability response, wherein the unique identifier is based on a hardware identity of the device”, “wherein the license state is derived by the server based on the unique identifier, and wherein deriving the license state is based on matching the first timestamp with a second timestamp generated previously by the server for the prior capability response” and “and wherein the device is configured to only process capability responses which matches the hardware identity” in combination with the rest of the claimed invention. While the art of record shows using public and private keys to identify the device it does not show that the unique identifier is based on a hardware identity as well as the ordered combination of elements carrying out the synchronization process. The art of record fails to show all of the combination of limitations and as such the claims stand allowed over the prior art.
The updated search yielded the following:
Koka et al. (US 2010/0121990 A1) establishes a similar licensing system from the same inventive entity but does not explicitly address the above discussed limitations in combination.
Holloway (US 2010/0299723 A1) establishes the use of a time anchor to detect clock modifications but does not explicitly address the above discussed limitations in combination.
Teppler (US 2009/0083372 A1) establishes the used of trusted time in a tamper proof environment but does not explicitly address the above discussed limitations in combination.
X. Feng, Z. Tang and Y. Yu, "An Efficient Contents Sharing Method for DRM," 2009 6th IEEE Consumer Communications and Networking Conference, 2009, pp. 1-5, doi: 10.1109/CCNC.2009.4784771 which establishes a digital rights management system including a License server and a Register server but does not explicitly address the above discussed limitations in combination.
The 101 rejection has been withdrawn as the claims are directed toward a computer centric form of ensuring license compliance. The unique manner of license synchronization ensures that the license remains up to date and only contains the capabilities which the unique device is entitled to. Similar to Enfish these limitations improve on the functionality of the system by applying this unique system to ensure compliance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        5-7-2022